BROCK, Judge.
Defendant assigns as error the admission into evidence of a typewritten statement signed by accomplice. This statement was admitted to corroborate accomplice’s testimony after a proper instruction to the jury. Defendant argues that the cumulative effect of the admission of this statement, allowed in addition to the corroborating testimony of two witnesses, was prejudicial. This evidence was properly admitted for the purpose of strengthening the witness’s credibility by showing prior consistent statements. Stansbury, N. C. Evidence, §§ 51, 52. This assignment of error is overruled.
Defendant also assigns as error the Court’s allowance, over defendant’s objections, of questions concerning defendant’s previous convictions of crime after defendant had testified he had only been convicted of traffic violations. The solicitor was *464permitted to continue to ask about convictions; e.g., “ I ask you to state whether or not you have ever been convicted of carrying a concealed weapon.” Defendant affirmatively answered several questions asked in this manner. Defendant’s contention that the State was bound by his' first statement that he had been convicted only of traffic violations is without merit. State v. Robinson, 272 N.C. 271, 158 S.E. 2d 23; State v. Weaver, 3 N.C. App. 439, 165 S.E. 2d 15. Had defendant denied these questions he could not have been contradicted by independent evidence. State v. Redfern, 13 N.C. App. 230, 185 S.E. 2d 6.
Defendant does not carry forward his other assignments of error in his brief, and they are deemed abandoned. Rule 28, Rules of Practice, North Carolina Court of Appeals.
No error.
Judges Campbell and Graham concur.